Citation Nr: 1130809	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-33 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to March 7, 2007, for the assignment of a permanent and total disability rating for the Veteran's service-connected narcolepsy and cataplexy.

2.  Entitlement to an effective date prior to March 7, 2007, for basic eligibility to Dependants' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to February 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that the Veteran's service-connected narcolepsy and cataplexy was a total and permanent disability, effective March 7, 2007; and granted basic eligibility to DEA, effective March 7, 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be provided with notice of the information and evidence necessary to substantiate his earlier effective date claims, and the Veteran should be issued a statement of the case (SOC) as to the issue of entitlement to an effective date prior to March 7, 2007, for the assignment of a permanent and total disability rating for his service-connected narcolepsy and cataplexy.  Additionally, on remand, attempts should be made to locate any separate educational claims file(s) currently in existence.     

At the outset, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) impose specific notice requirements on VA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Specifically, VA must provide the Veteran with notice of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accord with 38 C.F.R. § 3.159(b)(1) (2010) and Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), and provide notice of the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, however, to date, the Veteran has not been provided with proper notice under the VCAA regarding his claims of entitlement to an effective date prior to March 7, 2007, for the assignment of a permanent and total disability rating for his service-connected narcolepsy and cataplexy, and entitlement to an effective date prior to March 7, 2007, for basic eligibility to DEA benefits.  In this regard, the Board acknowledges that, in June 2007, the RO contacted the Veteran, informing him that he needed to submit more information with regard to his February 15, 2007, claim, and notifying him that he would subsequently be scheduled for a VA examination in relation to this claim.  Significantly, however, the RO failed to provide the Veteran with notice of the information and evidence not of record that (1) was necessary to substantiate the claim, (2) that VA would seek to provide, and (3) that he was expected to provide.  Moreover, the RO failed to provide the Veteran with notice of the information or evidence needed to establish an effective date for his claim.  As such, the Board finds that, on remand, the Veteran should be provided with notice of the information and evidence not of record that is necessary to substantiate his earlier effective date claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In regard to the Veteran's claim for an effective date prior to March 7, 2007, for the assignment of a permanent and total disability rating for his service-connected narcolepsy and cataplexy, the record reflects that, as noted above, in an October 2007 decision, the RO found that the Veteran's service-connected narcolepsy and cataplexy, which was evaluated as 100 percent disabling, was a total and permanent disability, effective March 7, 2007.  Thereafter, in February 2008, the Veteran submitted a notice of disagreement (NOD) as to the effective date assigned for the permanent and total disability rating for his service-connected narcolepsy and caraplexy, asserting that he had been discharged from service with a permanent disability and had been assigned a permanent 100 percent disability rating by VA for his service-connected disability shortly after separation from service.  In this regard, the Veteran essentially asserted that, insofar as his service-connected narcolepsy and cataplexy are conditions that are permanent in nature and for which there is no known cure, and because these disabilities have been permanently and totally disabling since their onset in service, his permanent and total disability rating should date back to the date upon which he was granted a 100 percent disability rating.  The Board finds that the Veteran's February 2008 NOD regarding the issue of entitlement to an effective date prior to March 7, 2007, for the assignment of a permanent and total disability rating for his service-connected narcolepsy and cataplexy was timely filed with the agency of original jurisdiction.  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) (2010).  Significantly, however, to date, it does not appear that the RO has issued a SOC in response to the February 2008 NOD.  In such cases, the Board is required to remand the issue to the RO for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In determining that this matter must be remanded for issuance of an SOC, the Board highlights that, in July 1992, the Veteran's counseling psychologist reported that, given the nature and severity of the Veteran's service-connected disability, and because the effects of his disability could not be medically stabilized, there was no reasonable feasibility that rehabilitation services would lead to suitable gainful employment, and as such, his disability precluded retraining and the subsequent return to employment.   

With regard to the Veteran's claim of entitlement to an effective date prior to March 7, 2007, for basic eligibility to DEA benefits, the Board finds that, insofar as basic eligibility to DEA benefits hinges upon the date on which the Veteran was determined to be totally and permanently disabled, this issue is inextricably intertwined with the issue of entitlement to an effective date prior to March 7, 2007, for the assignment of a permanent and total disability rating for the Veteran's service-connected narcolepsy and cataplexy.  Therefore, the issue of entitlement to an effective date prior to March 7, 2007, for basic eligibility to DEA benefits must be deferred pending the adjudication of the Veteran's claim of entitlement to an effective date prior to March 7, 2007, for the assignment of a permanent and total disability rating for the Veteran's service-connected narcolepsy and cataplexy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Additionally, with regard to the issue of entitlement to an effective date prior to March 7, 2007, for basic eligibility to DEA benefits, the Board notes that a review of the claims file indicates that there may currently be a separate educational claims file in existence that has not yet been associated with the Veteran's claims file.  In this regard, the Board notes that, in February 2008, the Veteran submitted a copy of a July 2002 decision that had been issued by an education officer, which denied entitlement to DEA benefits and which had not previously been associated with the claims file.  Moreover, the Board notes that, to date, a copy of the Veteran's and/or the Veteran's daughter's claim that triggered the July 2002 decision has not been associated with the claims file.  Accordingly, on remand, efforts should be made to locate any separate educational claims file currently in existence and associate it with the record.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing him with information regarding how the RO establishes the effective date for a permanent and total disability rating, and how the RO establishes the effective date for basic eligibility to DEA benefits, as well as notice of the information and evidence not of record (1) that is necessary to establish entitlement to an effective date prior to March 7, 2007, for the assignment of a permanent and total disability rating for the Veteran's service-connected narcolepsy and cataplexy, and entitlement to an effective date prior to March 7, 2007, for basic eligibility to DEA; (2) that VA will seek to obtain; and (3) that he is expected to provide.  

2.  The RO/AMC should attempt to locate any currently existing educational benefits claims file, and associate it with the Veteran's claims file.  All reasonable attempts to obtain such a file should be made and documented.  If such a file cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Issue the Veteran a statement of the case addressing his claim of entitlement to an effective date prior to March 7, 2007, for the assignment of a permanent and total disability rating for the Veteran's service-connected narcolepsy and cataplexy.  Inform the Veteran that in order to complete the appellate process for this matter he should submit a timely substantive appeal.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


